Per Curiam.

The record shows that the defendant was committed to an institution for the care of those mentally ill and the court below notified thereof in substantial compliance with section 873 of the Code of Criminal Procedure. This constituted a final disposition of the offense, not a crime, with which he was charged, under the express provision of that section. It was, therefore, error to impose sentence, even though the sentence was suspended.
The judgment of conviction should be reversed on the law and facts and complaint dismissed.
Concur — Hecht, J. P., Hoestadter and Gold, JJ.
Judgment reversed, etc.